DETAILED ACTION
	The pending claims are 1-8.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 7/4/2020. It is noted, however, that applicant has not filed a certified copy of the 202041028489 application as required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-8 objected to because of the following informalities:  Claims contain reference to figures which can be confusing, even when contained in parenthesis, and have been removed for the rejections below to maintain clarity of the reference citations for prior art. Examiner suggest amending the claims to remove figure references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 5, 6, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examiner notes that the claims 1, 4, 6, and 8 would satisfy 35 U.S.C. 112(b), if rewritten in the form of “intended use” (example given below).
Claim 1 and 4-6, recites the limitation of a single element, “an adaptable hook”, followed by a reference to two different hooks, “(107A and 107B)” or “a suture guider” followed by a reference to two different guiders, (105 and 503)” There is insufficient antecedent basis for this limitation in the claim. Examiner will interrupt limitations as “or” instead of “and” (e.g. “an adaptable hook (107A or 107B), for the purposes of compact prosecution.
Claim 1 is directed towards a product (A kit for trans-osseous rotator cuff repair) however claims the method of, “a tunnel is created within the bone by creating perpendicularly intersecting a first and a second hole (718 and 706) in that the narrow slit (118) of the adaptable hook (107A and 107B) retrieves the surgical suture (516) from the second hole (706) through the first hole (718) of the tunnel.”. Examiner will interpret the above language to as, “intended use” (e.g. “wherein the hollow sleeve is adjustable within the hollow guide and the adaptable hook is adapted to retrieve the surgical suture from a tunnel created within a bone.”), for the purposes of compact prosecution. 
Claim 4 is direct towards a product (The kit as claimed in claim 3) however claims the method of, “wherein the suture guider (105 and 503) carries the surgical suture (516) from outside into the narrow slit (118) through the first hole (718) and releases it in the narrow slit (118) of the adaptable hook (107A and 107B).”. Examiner will interpret the above language to as, “intended use” (e.g. “wherein the hollow sleeve is adjustable within the hollow guide and the adaptable hook is adapted to retrieve the surgical suture from a tunnel created within a bone.”), for the purposes of compact prosecution.
Claim 5 recites the limitation "skeletal axis (310)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is direct towards a product (The kit as claimed in claim 5) however claims the method of, “wherein the surgical suture (516) released by the suture guider (105 and 503) gets stuck within the narrow area at bottom of the narrow slit (118) of the adaptable hook (107A and 107B).”. Examiner will interpret the above language to as, “intended use” (e.g. “wherein the hollow sleeve is adjustable within the hollow guide and the adaptable hook is adapted to retrieve the surgical suture from a tunnel created within a bone.”), for the purposes of compact prosecution.
Claim 8 is direct towards a product (The kit as claimed in claim 7) however claims the method of, “wherein the surgical suture (516) passes through the second aperture (908) of the pin (901) and then to the first aperture (906) through a soft tendon tissue (1010) such that tapping the pin (901) into the tunnel of the bone fastens and fix the sutures automatically without tying any knot.”. Examiner will interpret the above language to as, “intended use” (e.g. “wherein the hollow sleeve is adjustable within the hollow guide and the adaptable hook is adapted to retrieve the surgical suture from a tunnel created within a bone.”), for the purposes of compact prosecution.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim positively recites, “a tunnel is created within the bone”, is directed towards a human body part and does not fall within one of the four patent eligible subject matter categories. It appears that the bone is required in order to have a tunnel positively claimed. The claim could fall within one of the four patent eligible subject matter categories if rewritten in the form of “intended use”, (e.g. “wherein the hollow sleeve is adjustable within the hollow guide and the adaptable hook is adapted to retrieve the surgical suture from a tunnel created within a bone.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallin (Pub No US/2018/0153566), in view of Palese (US/2018/0235595).
Regarding claim 1, as interpreted above, Fallin teaches a kit for trans-osseous rotator cuff repair comprising: a handle  (handle of second arc member 132 or handle 630) with a hollow guide (passage in the second arc member 132 or longitudinal guide body passage 632) and a first connector (connector on second arc member 132 or 1st connector marked on fig. 33 below) (Fallin teaches an adaptive hook 610 which is removable and Fig. 30B shows a hook like tube inserted into a lumen and attached at two points (marked 1st connector on fig. 33 below), Fallin col. 72, fig. 30-33);
[AltContent: textbox (1st connector (slot portion) )][AltContent: arrow][AltContent: textbox (2nd connector (pin from hook 130) )][AltContent: arrow][AltContent: textbox (Handle 132)][AltContent: arrow][AltContent: arrow][AltContent: textbox (slot)][AltContent: arrow][AltContent: textbox (2nd connector)][AltContent: textbox (1st connector)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    573
    432
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    613
    504
    media_image2.png
    Greyscale

a hollow sleeve (second tunnel member 120, 620) that passes through the hollow guide (passage in the second arc member 132 or longitudinal guide body passage 632) in the handle (handle of second arc member 132 or handle 630); 
a suture guider (passer 136, 400) to guide a surgical suture (flexible member or element) through the hollow sleeve (second tunnel member 120, 620); 
an adaptable hook (arc member and tunnel member 130 and 110 or first tunnel member 610) with a narrow slit (first recess or side opening 146 or distal opening 646 or slot disclosed in fig. 33, 34) at one end and a second connector (slot connector on 130 or proximal end 612 of the first tunnel member 610) at opposite end to couple with the first connector (pin connector on second arc member 132 or 1st connector marked on fig. 33 below) (Fig. 33 disclose a portion of 610, from proximal end 612 to start of curved portion 634, as removably connected, Fallin, col. 41-47, 75, fig. 33); 
and a pin (knotless anchor) enabling knotless suture of a soft tendon tissue to a bone, wherein the hollow sleeve (second tunnel member 120, 620) is adjustable within the hollow guide (passage in the second arc member 132 or longitudinal guide body passage 632) and a tunnel is created within the bone by creating perpendicularly intersecting a first and a second hole in that the narrow slit (first recess or side opening 146 or distal opening 646 or slot disclosed in fig. 33, 34) of the adaptable hook (arc member and tunnel member 130 and 110 or first tunnel member 610) retrieves the surgical suture (flexible member or element) from the second hole through the first hole of the tunnel (Fallin teaches the use of a knotless anchor and a device capable of the above actions, Fallin, col. 41-47, 53, 99, claim 20, fig. 39). 
Fallin fails to teach a pin with a first and second apertures.
However, Palese teaches and a pin (knotless implant 10) with first and second apertures (openings 30 and 34) (Palese, col. 40-46, fig. 1A).
Fallin and Palese are both considered to be analogous to the claimed invention because they are in the same field of suture anchors for securing soft tissue to bone. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fallin to incorporate the teachings of Palese and substituting the knotless suture with a pin (knotless implant 10) that has first and second apertures (openings 30 and 34) (Palese, col. 40-46, fig. 1A). Doing so would be a simple substitution of one known knotless anchor for another to obtain predictable results. 
Claim(s) 2-4 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallin (Pub No US/2018/0153566), in view of Palese (US/2018/0235595), and Pisarnwongs (Pub No US/2020/0345343).
Regarding claim 2, the combination of Fallin and Palese teaches the kit as claimed in claim 1, but fails to teach that the hollow sleeve is 1mm less than that of the hollow guide.
However, Pisarnwongs teaches a device wherein dimensions of the hollow sleeve (jaw assembly) is 1mm less than that of the hollow guide (internal surface of the shaft) to enable free movement of the hollow sleeve (jaw assembly) (Pisarnwongs, col. 17 and 159, fig. 2-3).  
Fallin and Pisarnwongs are both considered to be analogous to the claimed invention because they are in the same field of hand-held instruments for holding sutures guides. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fallin to incorporate the teachings of Pisarnwongs wherein dimensions of the hollow sleeve is 1mm less than that of the hollow guide (Pisarnwongs, col. 17 and 159, fig. 2-3). Doing so would inhibit non-axial movement within the shaft (Pisarnwongs, col. 159) and would be a simple substitution of one known dimensions for the hollow sleeve for another to obtain predictable results.
	Regarding claim 3, Fallin teaches the suture guider (passer 136, 400) comprises a loop (loop 188, 488) and a retractable button (handle 492) that are operable to hold as well as release the surgical suture (flexible member or element) within the loop (Handle 492 can be retracted to hold or release suture with the loop, Fallin, col. 55, fig. 12-13).  
Regarding claim 4, as interpreted above, Fallin teaches the kit as claimed in claim 3, wherein the suture guider (passer 136, 400) carries the surgical suture (flexible member or element) from outside into the narrow slit (first recess or side opening 146 or distal opening 646 or slot disclosed in fig. 33, 34) through the first hole and releases it in the narrow slit (first recess or side opening 146 or distal opening 646 or slot disclosed in fig. 33, 34) of the adaptable hook (arc member and tunnel member 130 and 110 or first tunnel member 610) (Fallin, col. 51, 55, 56, 58, fig. 35-37 and 39).  
Claim(s) 5-8 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallin (Pub No US/2018/0153566), in view of Palese (US/2018/0235595), and Pisarnwongs (Pub No US/2020/0345343), and Sanders (Pub No US/2015/0238181).
Regarding claim 5, as interpreted above, Fallin teaches that the narrow slit (first recess or side opening 146 or distal opening 646 or slot disclosed in fig. 33, 34) of the adaptable hook (arc member and tunnel member 130 and 110 or first tunnel member 610) is always in line with skeletal axis of the hollow guide (passage in the second arc member 132 or longitudinal guide body passage 632) (Fig. 1 and 17 show that the axis of first arc member stays in orientation with first recess or side opening, Fallin, col. 46-48, fig. 1, 17, 29-39).  
Fallin fails to teach that the narrow slit of the adaptable hook comprises a wider area at its top while a narrow area at its bottom.
However, Sanders teaches a narrow slit (window 20) of the adaptable hook (spike 12 and guide arm 27) comprises a wider area (window 20 outside narrowing passage 46) at its top while a narrow area (narrowing passage 46) at its bottom (Sanders, col. 31-35, fig. 1- 5).  
Fallin and Sanders are both considered to be analogous to the claimed invention because they are in the same field of needle tip configurations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fallin to incorporate the teachings of Sanders wherein narrow slit of the adaptable hook comprises a wider area at its top while a narrow area at its bottom (The bottom of spike window 20 is provided with a narrowing passage 46 so that when spike 12 is withdrawn, the suture 22 will be wedged into and thereby retained in passage 46. Sanders, col. 38, 1- 5). Doing so would facilitate retention of the suture material and would be a simple substitution of one known eyelet for another to obtain predictable results of catching suture material (Sanders, col. 38, 1- 5).
Regarding claim 6, as interpreted above, Fallin teaches a device wherein the surgical suture (flexible member or element) released by the suture guider (passer 136, 400) in the narrow slit first recess or side opening 146 or distal opening 646 or slot disclosed in fig. 33, 34) of the adaptable hook (arc member and tunnel member 130 and 110 or first tunnel member 610) (Fallin, col. 41-47, 53, 99, fig. 39).
Fallin fails to teaches the suture gets stuck within the narrow area at bottom of the narrow slit of the adaptable hook.
However, Sanders teaches that the surgical suture (flexible member or element) gets stuck within the narrow area (narrowing passage 46) at bottom of the narrow slit (window 20) of the adaptable hook (spike 12 and guide arm 27) (Sanders, col. 38, 1- 5).
Fallin and Sanders are both considered to be analogous to the claimed invention because they are in the same field of needle tip configurations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fallin to incorporate the teachings of Sanders wherein narrow slit of the adaptable hook comprises a wider area at its top while a narrow area at its bottom (The bottom of spike window 20 is provided with a narrowing passage 46 so that when spike 12 is withdrawn, the suture 22 will be wedged into and thereby retained in passage 46. Sanders, col. 38, 1- 5). Doing so would facilitate retention of the suture material and would be a simple substitution of one known eyelet for another to obtain predictable results of catching suture material (Sanders, col. 38, 1- 5).
Claim(s) 7-8 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallin (Pub No US/2018/0153566), in view of Palese (US/2018/0235595), and Pisarnwongs (Pub No US/2020/0345343), Sanders (Pub No US/2015/0238181).
Regarding claim 7, Palese teaches a pin (knotless implant 10) comprises a pointed head (Distal section 16) with plurality of spikes (spikes or barbs 12) on peripheral sides that are configured to hold the pin firmly when inserted into the bone (fig. 1A discloses a pin with a pointed head, a plurality of spikes, Palese, col. 40-46, fig. 1A).  
Fallin and Palese are both considered to be analogous to the claimed invention because they are in the same field of suture anchors for securing soft tissue to bone. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fallin to incorporate the teachings of Palese and substituting the knotless suture with a pin with a pointed head and a plurality of spikes (Palese, col. 40-46, fig. 1A). Doing so would be a simple substitution of one known knotless anchor for another to obtain predictable results.
Regarding claim 8, as interpreted above, Palese teaches an anchor wherein the surgical suture (flexible member or element) passes through the second aperture (34) of the pin (knotless implant 10) and then to the first aperture (36) through a soft tendon tissue (1010) such that tapping the pin into the tunnel of the bone fastens and fix the sutures automatically without tying any knot (Palese, col. 40-46, fig. 1A). 
Fallin and Palese are both considered to be analogous to the claimed invention because they are in the same field of suture anchors for securing soft tissue to bone. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fallin to incorporate the teachings of Palese and substituting the knotless suture with a pin with a pointed head and a plurality of spikes (Palese, col. 40-46, fig. 1A). Doing so would be a simple substitution of one known knotless anchor for another to obtain predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/               Examiner, Art Unit 3771     

/TAN-UYEN T HO/               Supervisory Patent Examiner, Art Unit 3771